DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-22, and 24-30 on pages 10-12 of applicant’s Remarks have been considered but are moot based on new grounds of rejection necessitated by newly added limitation “whether spatial sharing is disallowed based on a channel variation parameter”.

Claim Objections
Claims 7, 10, and 24 are objected to because of the following informalities:	Regarding claim 7:  Lines 2-3 include “determining, by the first wireless communication device, that the channel variation parameter is above a predetermined threshold” which should be similar to “determining, by the first wireless communication device, that channel variation associated with the channel variation parameter is above a predetermined threshold” based on para. 84, 96, 100, 104, and 108 of the specification, and to obviate §112(a) new matter issues as there is no disclosure of “determining…that the channel variation parameter is above a predetermined threshold”.	Regarding claim 10:  Lines 1-4 include “wherein the first reservation response signal indicates that spatial sharing is disallowed in the TXOP based on at least one of a Doppler speed, a channel reciprocity, a transmit-receive antenna ratio, or a channel phase response” which, based on amended parent claim 1, should be “wherein the channel variation parameter of the first reservation response signal indicating whether spatial sharing is disallowed is associated with a Doppler speedRegarding claim 24:  the claim is interpreted and objected to for the same reason as set forth in claim 10.	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 10, 20-22, 24-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 2020/0067577 A1, all citations are supported by US Provisional Application No. 62/417063, filed 11/03/2016) hereinafter Lou in view of Li et al. (WO 2018/084900 A1) hereinafter Li, further in view of Lou et al. (US 2019/0208463 A1) hereinafter Lou463, and further in view of Kneckt et al. (US 2012/0113952 A1) hereinafter Kneckt.
	Regarding claim 1, Lou teaches a method of wireless communication (Fig. 1a), comprising: receiving, by a first wireless communication device (access point (AP) 114a; para. 35-36 and Figs. 1A and 18) from a second wireless communication device (station (STA) 102a; Figs. 1A and 18 and 21, replacing STA with E STA (indicating STA and E STA can be the same); para. 173), a reservation request for a transmission opportunity (TXOP) (service period request (SPR) and enhanced SPR (eSPR) received by AP from STA; Figs. 10-13 and 15-17, SPR/eSPR used to request transmit time allocation (use of TXOP, TXOP being use of a period for transmission opportunity, transmission opportunity including a period between first polling period and final data transfer as in Fig. 14 showing polling, enhanced grant period (eGP), first portion of data transfer, grant period (GP), second portion of data transfer); para. 108-109, data transmission composed of legacy data frame (one portion) and enhanced data frame (another portion); para. 173 and para. 176, Epoll/eSPR occurring prior to legacy poll/SPR; para. 110) in a frequency spectrum (frequencies for channels; para. 106 and Fig. 9); transmitting, by the first wireless communication device, a first reservation response signal in response to the reservation request (egrants being a grant in response to a request (first reservation response signal) transmitted in response to request (eSPR) (reservation request) during grant period (GP); para. 157, Fig. 21 showing egrants in eGP by AP), the first reservation response signal indicating first spatial channel information (egrant includes necessary information for MIMO (first spatial channel information for first grant, where first spatial channel information is considered to include information for MIMO); para. 170); receiving, by the first wireless communication device from the second wireless communication device (egrants allocate resources for STA, STA transfers data; para. 171, data transmission may be UL transmission (STA to AP); para. 178), a first portion of a communication signal during the TXOP based on the reservation request (first data transfer (first portion of communication signal) among two data transfers; Fig. 20 where TXOP is considered use of a period for transmission opportunity; para. 19 and para. 171-173, data transmission composed of legacy data frame (one portion) and enhanced data frame (another portion); para. 173 and para. 176); transmitting, by the first wireless communication device, a second reservation response signal in response to receiving the first portion of the communication signal (second GP and corresponding data transfer (second portion of communication signal) after eGP and first data transfer (first portion of communication signal); Fig. 20 where GP after first data transfer is in response to first communication signal, grant (second reservation response signal) from AP to STA in GP; Fig. 18, data transmission composed of legacy data frame (one portion) and enhanced data frame (another portion); para. 171 and para. 175-176).
	Lou does not explicitly disclose whether spatial sharing is disallowed based on a channel variation parameter.
	However, in the same field of endeavor, Li teaches whether spatial sharing is disallowed based on a channel variation parameter (beamforming and space time block coding (spatial sharing) not useful (disallowed) when Doppler field 390 (channel variation parameter) is set in trigger frame triggering transmission including TXOP; para. 18 and para. 35 and para. 37 and para. 39 and Fig. 3B).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Lou, where Lou’s polling, request, and grant procedures for MIMO (para. 108) along with Li's sharing resources (para. 03) improves network efficiency by allowing newer protocols/devices to operate with legacy protocols/devices.
	Li does not explicitly disclose the second reservation response signal indicating second spatial channel information.
	However, in the same field of endeavor, Lou463 teaches the second reservation response signal (grant includes dynamic allocation information; para. 128) indicating second spatial channel information (dynamic allocation information field includes MIMO field (second spatial channel information is considered to include information for MIMO); para. 128).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lou463 to the modified system of Lou and Li, where Lou’s polling, request, and grant procedures for MIMO (para. 70) along with Lou and Li’s modified system improves use of resources by improving spectral efficiency.
	The combination of Lou, Li, and Lou463 does not explicitly disclose receiving, by the first wireless communication device from the second wireless communication device, a second portion of the communication signal during the TXOP.
	However, in the same field of endeavor, Kneckt teaches receiving, by the first wireless communication device from the second wireless communication device, a second portion of the communication signal during the TXOP (Figs. 3-6 showing multiple data portions within TXOP, STA transmits different portions of data during multiple data transmission intervals within TXOP in response to reservation response; para. 40 lines 1-6 and lines 7-23 and lines 43-52 and Figs. 3-6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kneckt to the modified system of Lou, Li, and Lou463, where Lou, Li, and Lou463’s modified system along with Kneckt’s increasing transmission resources during TXOP as resources become available (para. 04, para. 09, and para. 36) improves performance of data transmission.
	Regarding claim 2, the combination of Lou, Li, Lou463, and Kneckt teaches the limitation of previous claim 1.
	Lou further teaches wherein: the transmitting the first reservation response signal includes transmitting the first reservation response signal in a first spatial subspace (egrants (first reservation response signal) transmitted; para. 173-176, Figs. 21-22 showing egrants in eGP by AP where transmission of egrant from AP to STA is considered transmission in a first spatial subspace); the receiving the first portion of the communication signal includes receiving the first portion of the communication signal in a second spatial subspace (STA transfers data; para. 171, data transmission may be UL transmission (STA to AP); para. 178 where transmission of data from STA to AP is considered transmission in a second spatial subspace); the transmitting the second reservation response signal includes transmitting the second reservation response signal in a third spatial subspace (GP after eGP; Fig. 20, grant (second reservation response signal) transmitted from AP to STA in GP; Fig. 18 where transmission of grant from AP to STA is considered transmission in a third spatial subspace).
	The combination of Lou, Li, and Lou463 does not explicitly disclose the receiving the second portion of the communication signal includes receiving the second portion of the communication signal in a fourth spatial subspace.
	However, in the same field of endeavor, Kneckt teaches the receiving the second portion of the communication signal includes receiving the second portion of the communication signal in a fourth spatial subspace (Figs. 3-6 showing multiple data portions within TXOP with different data portions having different resources, STA transmits different portions of data at different channels (subspace) during multiple data transmission intervals within TXOP in response to reservation response; para. 40 lines 1-6 and lines 7-23 and lines 43-52 and Figs. 3-6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kneckt to the modified system of Lou, Li, Lou463, and Kneckt , where Lou, Li, Lou463, and Kneckt’s modified system along with Kneckt’s increasing transmission resources during TXOP as resources become available (para. 04, para. 09, and para. 36) improves performance of data transmission.
	Regarding claim 3, the combination of Lou, Li, Lou463, and Kneckt teaches the limitation of previous claim 2.
	Lou further teaches wherein the first (methods described provide MIMO/multi-channel compatible grant procedures; para. 102 and para. 108 where MIMO/multi-channel is considered MIMO is optional and thus MIMO not used (same spatial subspace)), second (optionally grant allocation for MIMO (optional); para. 111 and thus without MIMO in UL data transmission (same spatial subspace)), third (grant procedures not designed for MIMO (same spatial subspace); para. 108).
	The combination of Lou and Li does not explicitly disclose fourth spatial subspaces are the same.
	However, in the same field of endeavor, Lou463 teaches fourth spatial subspaces are the same (a grant frame (grant) being control frame includes MIMO field indicating whether MIMO is allowed or not (optional); para. 128-130 and thus without using MIMO (same spatial subspace)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lou463 to the modified system of Lou, Li, and Lou463, and Kneckt, where Lou, Li, and Lou463, and Kneckt’s modified system along with Lou463’s support of DL MU-MIMO (para. 79) improves use of resources by improving spectral efficiency.
	Regarding claim 4, the combination of Lou, Li, Lou463, and Kneckt teaches the limitation of previous claim 2.
	Lou further teaches wherein at least one of the first, second, third, or fourth spatial subspaces is different from at least one other of the first, second, third, or fourth spatial subspaces (grant not designed for MIMO (third spatial substream); para. 108, egrant may be transmitted over MIMO streams (first spatial substream); para. 170 and para. 173-178 where "may be" indicates different spatial subspaces, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).
	Regarding claim 5, the combination of Lou, Li, Lou463, and Kneckt teaches the limitation of previous claim 1.
	Lou further teaches wherein the first reservation response signal includes transmission timing information associated with the second reservation response signal (enhanced GP frames (egrant, first reservation response signal) includes duration field covering entire period (both eGP and GP, GP being for second reservation response signal); para. 134 and para. 138-139).
	Regarding claim 6, the combination of Lou, Li, Lou463, and Kneckt teaches the limitation of previous claim 1.
	Lou further teaches wherein the second reservation response signal is transmitted during a predetermined time period within the TXOP (grant (second reservation response) sent in GP after (predetermined time period) eGP and data transfer; Fig. 20 where TXOP is use of a period for transmission opportunity, where transmission opportunity includes a period between first polling period and final data transfer as in Fig. 20 where GP is between first polling period and final data transfer).
	Regarding claim 10, the combination of Lou, Li, Lou463, and Kneckt teaches the limitation of previous claim 1.
	Lou does not explicitly disclose wherein the first reservation response signal indicates that spatial sharing is disallowed in the TXOP based on at least one of a Doppler speed, a channel reciprocity, a transmit-receive antenna ratio, or a channel phase response.
	However, in the same field of endeavor, Li teaches wherein the first reservation response signal indicates that spatial sharing is disallowed in the TXOP based on at least one of a Doppler speed, a channel reciprocity, a transmit-receive antenna ratio, or a channel phase response (beamforming and space time block coding (spatial sharing) not useful (disallowed) when Doppler field 390 (channel variation parameter) is set in trigger frame triggering transmission including TXOP; para. 18 and para. 35 and para. 37 and para. 39 and Fig. 3B, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the modified system of Lou, Li, Lou463, and Kneckt, where Lou, Li, Lou463, and Kneckt’s modified system along with Li's sharing resources (para. 03) improves network efficiency by allowing newer protocols/devices to operate with legacy protocols/devices.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1, including an apparatus comprising a transceiver (Lou: AP, wireless network, 802.11; para. 67 requiring transceiver).
	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 2.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 5; alternatively, the claim is interpreted and rejected for the same reason as set forth in claim 6, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference.
	Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 10.

	Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 11, including an apparatus comprising: a transceiver (Lou: Fig. 1B).
	Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 12.
	Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 13.
	Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 14; alternatively, the claim is interpreted and rejected for the same reason as set forth in claim 15.
	Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 19.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Li, further in view of Lou463, further in view of Kneckt, and further in view of Sun et al. (WO 2018/204604 A1, all citations are supported by US Provisional Application No. 62/552744, filed 8/31/2017) hereinafter Sun.
	Regarding claim 7, the combination of Lou, Li, Lou463, and Kneckt teaches the limitation of previous claim 1.
	Lou further teaches wherein the receiving the reservation request includes receiving the reservation request in a first spatial subspace (ESPR (reservation request) using beamformed direction (first spatial subspace); para. 123 and para. 153).
	Lou does not explicitly disclose determining, by the first wireless communication device, that the channel variation parameter is above a predetermined threshold.
	However, in the same field of endeavor, Li teaches determining, by the first wireless communication device, that the channel variation parameter is above a predetermined threshold (Doppler field indicates fast fading (requiring threshold to determine whether fast fading occurs); para. 37).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the modified system of Lou, Li, Lou463, and Kneckt, where Lou, Li, Lou463, and Kneckt’s modified system along with Li's sharing resources (para. 03) improves network efficiency by allowing newer protocols/devices to operate with legacy protocols/devices.
	The combination of Lou, Li, Lou463, and Kneckt do not explicitly disclose the first spatial subspace being narrower than a second spatial subspace on which the first reservation response signal is transmitted.
	However, in the same field of endeavor, Sun teaches the first spatial subspace being narrower than a second spatial subspace on which the first reservation response signal is transmitted (AP transmits grant using omni-beam; para. 165 where spatial subspace for beamformed direction is narrower than spatial subspace for omni-directional).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sun to the modified system of Lou, Li, Lou463, and Kneckt, where Lou, Li, Lou463, and Kneckt’s modified system along with Sun’s protection for MIMO (para. 112) improves signal quality by protecting MIMO from interference by unintended STAs.
	Regarding claim 8, the combination of Lou, Li, Lou463, and Kneckt teaches the limitation of previous claim 1.
	The combination of Lou, Li, Lou463, and Kneckt do not explicitly disclose at least one of the transmitting the first reservation response signal or the transmitting the second reservation response signal includes transmitting using an omnidirectional beam.
	However, in the same field of endeavor, Sun teaches at least one of the transmitting the first reservation response signal or the transmitting the second reservation response signal includes transmitting using an omnidirectional beam (AP transmits grant using omni-beam; para. 165, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sun to the modified system of Lou, Li, Lou463, and Kneckt, where Lou, Li, Lou463, and Kneckt’s modified system along with Sun’s protection for MIMO (para. 112) improves signal quality by protecting MIMO from interference by unintended STAs.

Claim(s) 11-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Li, and further in view of Lou463.
	Regarding claim 11, Lou teaches a method of wireless communication (Fig. 1), comprising: receiving, by a first wireless communication device (station (STA) 102a; Figs. 1A and 18 and 21) from a second wireless communication device (access point (AP) 114a; para. 35-36 and Figs. 1A and 18), a first reservation response signal indicating spatial channel information (egrants being a grant in response to a request (first reservation response signal) transmitted in response to request (eSPR) (reservation request) during grant period (GP); para. 157, Fig. 21 showing egrants in eGP by AP) related to a reservation request for a transmission opportunity (TXOP) in a frequency spectrum (SPR/eSPR used to request transmit time allocation (use of TXOP, TXOP being use of a period for transmission opportunity, transmission opportunity including a period between first polling period and final data transfer as in Fig. 14 showing polling, enhanced grant period (eGP), first portion of data transfer, grant period (GP), second portion of data transfer); para. 108-109, SPR and enhanced SPR (eSPR) from STA to AP; Figs. 10-13 and 15-17); transmitting, by the first wireless communication device to a third wireless communication device (STA2; Fig. 18), a first communication signal (data from STA1 to STA2; Fig. 18) during the TXOP (transmission opportunity considered between polling period and data transfer; Fig. 18) based on the first reservation response signal (egrants being a grant in response to a request (first reservation response signal) transmitted in response to request (eSPR) (reservation request) during grant period (GP); para. 157, Fig. 21 showing egrants in eGP by AP, egrants allocate resources for STA, STA transfers data; para. 171) receiving, by the first wireless communication device from the second wireless communication device, a second reservation response signal related to the reservation request (

    PNG
    media_image1.png
    1222
    832
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1220
    837
    media_image2.png
    Greyscale

example of legacy grant after enhanced grant; para. 172 and Fig. 20, data transmission composed of legacy data frame (one portion) and enhanced data frame (another portion); para. 173 and para. 176, Figs. 10-13 showing polling for both legacy and enhanced portions).
	Lou does not explicitly disclose whether spatial sharing is disallowed based on a channel variation parameter.
	However, in the same field of endeavor, Li teaches whether spatial sharing is disallowed based on a channel variation parameter (beamforming and space time block coding (spatial sharing) not useful (disallowed) when Doppler field 390 (channel variation parameter) is set in trigger frame triggering transmission including TXOP; para. 18 and para. 35 and para. 37 and para. 39 and Fig. 3B).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Lou, where Lou’s polling, request, and grant procedures for MIMO (para. 108) along with Li's sharing resources (para. 03) improves network efficiency by allowing newer protocols/devices to operate with legacy protocols/devices.
	Li does not explicitly disclose transmitting, by the first wireless communication device to the third wireless communication device, a second communication signal during the TXOP based on the received second reservation response signal.
	However, in the same field of endeavor, Lou463 teaches transmitting, by the first wireless communication device to the third wireless communication device, a second communication signal (traffic between STAs; para. 59, data transmission between STAs during multiple data transmission intervals (DTI); para. 82-83, STA1 and STA2 communicate; para. 127) during the TXOP based on the received second reservation response signal (grant (received second reservation response signal) includes dynamic allocation information used to allocate channel access; para. 128 where TXOP is considered use of a period for transmission opportunity).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lou463 to the modified system of Lou and Li, where Lou and Li’s modified system along with Lou463’s support of DL MU-MIMO (para. 79) improves use of resources by improving spectral efficiency.
	Regarding claim 12, the combination of Lou, Li, and Lou463 teaches the limitation of previous claim 11.
	Lou further teaches wherein: the receiving the first reservation response signal includes receiving the first reservation response signal in a first spatial subspace (egrants transmitted (received) over MIMO/multiple channels/multiple spatial streams; para. 173-178, where transmission of egrant from AP to STA is considered receiving in a first spatial subspace); the transmitting the first communication signal includes transmitting the first communication signal in a second spatial subspace (STA transfers data; para. 171, where transmission of data from STA1 to STA2 is considered transmission in a second spatial subspace) the second spatial subspace being different from the first spatial subspace (egrant includes beam information (for first communication signal); para. 170 where beam and MIMO/multiple channels/multiple spatial streams are considered different spatial subspace).
	Regarding claim 13, the combination of Lou, Li, and Lou463 teaches the limitation of previous claim 12.
	Lou further teaches wherein: the receiving the second reservation response signal includes receiving the second reservation response signal in a third spatial subspace, the third spatial subspace being different from the first spatial subspace (grant (second reservation response signal) transmitted from AP to STA in GP; Fig. 18 where transmission of grant from AP to STA is considered transmission in a third spatial subspace, grant not designed for MIMO (third spatial substream); para. 108 where grant transmitted from AP to STA is in a third spatial subspace, egrant using MIMO (first spatial subspace) and grant not using MIMO (third spatial subspace) is a different spatial subspace).
	The combination of Lou and Li does not explicitly disclose the transmitting the second communication signal includes transmitting the second communication signal in a fourth spatial subspace, the fourth spatial subspace being different from the third spatial subspace.
	However, in the same field of endeavor, Lou463 teaches the transmitting the second communication signal includes transmitting the second communication signal in a fourth spatial subspace, the fourth spatial subspace being different from the third spatial subspace (grant (for second communication signal in fourth spatial subspace) includes dynamic allocation information; para. 128, dynamic allocation information field includes MIMO field indicating whether MIMO is allowed; para. 130 at least suggesting not using MIMO (third spatial subspace) is different from using MIMO (fourth spatial subspace)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lou463 to the modified system of Lou, Li, and Lou463, where Lou, Li, and Lou463’s modified system along with Lou463’s support of DL MU-MIMO (para. 79) improves use of resources by improving spectral efficiency.
	Regarding claim 14, the combination of Lou, Li, and Lou463 teaches the limitation of previous claim 11.
	Lou further teaches wherein the first reservation response signal includes transmission timing information associated with the second reservation response signal (third option of eGP frames (grant, first reservation response signal) includes duration field covering entire period (both eGP and GP, GP being for second reservation response signal); para. 134 and para. 138-139).
	Regarding claim 15, the combination of Lou, Li, and Lou463 teaches the limitation of previous claim 11.
	Lou further teaches wherein the second reservation response signal is received during a predetermined time period within the TXOP (grant (second reservation response) sent in GP after (predetermined time period) eGP and data transfer; Fig. 20 where TXOP is use of a period for transmission opportunity, where transmission opportunity includes a period between first polling period and final data transfer as in Fig. 20 where GP is between first polling period and final data transfer).
	Regarding claim 16, the combination of Lou, Li, and Lou463 teaches the limitation of previous claim 11.
	Lou does not explicitly disclose at least one of the first or second reservation response signals indicates a channel variation parameter.
	However, in the same field of endeavor, Li teaches at least one of the first or second reservation response signals indicates the channel variation parameter (Doppler field 390 (channel variation parameter) is set in trigger frame (first reservation response) triggering transmission including TXOP; para. 18 and para. 35 and para. 37 and para. 39 and Fig. 3B).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the modified system of Lou, Li, and Lou463, where Lou, Li, and Lou463’s modified system along with Li's sharing resources (para. 03) improves network efficiency by allowing newer protocols/devices to operate with legacy protocols/devices.
	Regarding claim 17, the combination of Lou, Li, and Lou463 teaches the limitation of previous claim 16.
	The combination of Lou and Li does not explicitly disclose refraining, by the first wireless communication device, from transmitting the first or second communication signal after a time within the TXOP based on at least one of the channel variation parameter or a spatial channel variation detected by the first wireless communication device.
	However, in the same field of endeavor, Lou463 teaches refraining, by the first wireless communication device, from transmitting the first or second communication signal after a time within the TXOP based on at least one of the channel variation parameter or a spatial channel variation detected by the first wireless communication device (if channel detected as busy (detected channel variation) by STA (first wireless communication device), the STA may back off (refrain from transmission) where one STA transmits at any given time (TXOP); para. 60, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lou463 to the modified system of Lou, Li, and Lou463, where Lou, Li, and Lou463’s modified system along with Lou463’s support of DL MU-MIMO (para. 79) improves use of resources by improving spectral efficiency.
	Regarding claim 19, the combination of Lou, Li, and Lou463 teaches the limitation of previous claim 11.
	Lou further teaches receiving, by the first wireless communication device from a fourth wireless communication device (element 102c; Fig. 1A showing STA communicating with second AP 114b), a third reservation response signal related to a reservation request for a second TXOP (second AP 114b performing substantially same functions as AP 114a; para. 35-37 and para, 54, egrants being a grant in response to a request (first reservation response signal) transmitted in response to request (eSPR) (reservation request) during grant period (GP); para. 157, Fig. 21 showing egrants in eGP by AP (second AP)).
	The combination of Lou and Li does not explicitly disclose the third reservation response signal indicating that spatial sharing is disallowed in the second TXOP; and refraining, by the first wireless communication device, from communicating in the frequency spectrum during the second TXOP.
	However, in the same field of endeavor, Lou463 teaches the third reservation response signal indicating that spatial sharing is disallowed in the second TXOP (a grant frame (egrant) being control frame includes spatial sharing field indicating whether spatial sharing is allowed or not; para. 128-131); and refraining, by the first wireless communication device, from communicating in the frequency spectrum during the second TXOP (if channel detected as busy (detected channel variation) by STA (first wireless communication device), the STA may back off (refrain from transmission) where one STA transmits at any given time (second TXOP); para. 60).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lou463 to the modified system of Lou, Li, and Lou463, where Lou, Li, and Lou463’s modified system along with Lou463’s support of DL MU-MIMO (para. 79) improves use of resources by improving spectral efficiency.

Claim(s) 18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Li, further in view of Lou463, and further in view of Sousa et al. (US 2009/0233614 A1) hereinafter Sousa.
	Regarding claim 18, the combination of Lou, Li, and Lou463 teaches the limitation of previous claim 12.
	The combination of Lou, Li, and Lou463 does not explicitly disclose the second communication signal is transmitted at a lower transmit power than the first communication signal, based on the channel variation parameter.
	However, in the same field of endeavor, Sousa teaches the second communication signal is transmitted at a lower transmit power than the first communication signal (power level for communication based on co-spatial constraints; para. 23), based on the channel variation parameter (calculate co-spatial constraints based on Doppler; para. 22).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Sousa to the modified system of Lou, Li, and Lou463, where Lou, Li, and Lou463's modified system along with Sousa 's spatial strategies (para. 18-19) optimizes system capacity by using co-spatial constraints for grouping terminals.

	Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 18.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Kudo et al. (US 2017/0215083 A1) discloses a wireless communication system, wireless communication method, cooperation control apparatus, terminal apparatus, and licensed band base station apparatus.

	Faerber et al. (US 2016/0255613 A1) discloses an apparatus, system and method of dynamic allocation of radio resources to wireless communication links of a plurality of types.

	Xia et al. (US 2014/0093005 A1) discloses Method for WiFi beamforming, feedback, and sounding (WiBEAM).

	Eriksson et al. (US 2013/0301543 A1) discloses a method and apparatus for resource assignment during control channel ambiguity.

	The examiner notes US Provisional application No. 62/417063 (Lou), and WO 2018/204604 A1 and corresponding US Provisional Application No. 62/552744 (Sun), having been made of record in the OA of 5/29/2020, are not included in the instant OA.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474     
    
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474